      Case 3:19-cv-03074-WHA Document 28 Filed 07/03/19 Page 1 of 5


 1   THEODORE J. BOUTROUS JR. (SBN 132099)
     tboutrous@gibsondunn.com
 2   RICHARD J. DOREN (SBN 124666)
     rdoren@gibsondunn.com
 3   DANIEL G. SWANSON (SBN 116556)
     dswanson@gibsondunn.com
 4   MELISSA PHAN (SBN 266880)
     mphan@gibsondunn.com
 5   GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue
 6   Los Angeles, CA 90071-3197
     Telephone: 213.229.7000
 7   Facsimile: 213.229.7520

 8   CYNTHIA E. RICHMAN (D.C. Bar No. 492089; appearance pro hac vice)
     crichman@gibsondunn.com
 9   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
10   Washington, DC 20036-5306
     Telephone: 202.955.8234
11   Facsimile: 202.530.9691

12   Attorneys for Defendant APPLE INC.

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                     SAN FRANCISCO DIVISION
16

17   DONALD R. CAMERON, a California                CASE NO. 3:19-cv-03074-WHA
     resident; and PURE SWEAT
18   BASKETBALL, INC., an Illinois
     corporation, on behalf of themselves and all   STIPULATION FOR EXTENSION OF TIME
19   others similarly situated,                     FOR DEFENDANT APPLE INC. TO
                                                    ANSWER OR OTHERWISE RESPOND TO
20                     Plaintiffs,                  COMPLAINT PURSUANT TO CIVIL
                                                    LOCAL RULE 6-1(a)
21          v.
                                                    The Honorable William Alsup
22   APPLE INC., a California corporation,

23                     Defendant.

24

25

26

27

28

                                                         STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                            ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                               CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 28 Filed 07/03/19 Page 2 of 5


 1          Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. (“Plaintiffs”) and Defendant

 2   Apple Inc. (“Apple”), through their respective attorneys of record herein and without waiving any

 3   rights, claims, or defenses they have in this action, enter into this Stipulation pursuant to Civil Local

 4   Rule 6-1(a), with reference to the following circumstances:

 5          WHEREAS, Plaintiffs filed their Complaint on June 4, 2019;

 6          WHEREAS, Apple was served with the Complaint on June 13, 2019;

 7          WHEREAS, Apple believes that this case is “related” to In re Apple iPhone Antitrust

 8   Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”), which is pending before Judge

 9   Gonzalez Rogers. On June 21, 2019, Apple filed an Administrative Motion to Consider Whether

10   Cases Should Be Related;

11          WHEREAS, Plaintiffs disagree with Apple’s position and filed their opposition to Apple’s

12   motion on June 25, 2019;

13          WHEREAS, on June 27, 2019, Judge Gonzalez Rogers issued an Order Allowing

14   Additional Submissions Regarding Pending Motion to Relate, expressing that “the Court is inclined

15   to grant [Apple’s] motion” to relate this case to the Pepper case and ordered “supplemental

16   briefing” due by July 8, 2019, see Dkt. 150, Pepper, 4:11-cv-06714-YGR;

17          WHEREAS, Apple’s response to the Complaint is currently due on July 5, 2019;

18          WHEREAS, the parties met and conferred by telephone on June 25, 2019, June 29, 2019,

19   and July 2, 2019 and agree to extend Apple’s time to respond to the Complaint by 60 days (August

20   12, 2019);

21          WHEREAS, in the event any other application developer files a putative class action against

22   Apple, alleging substantially similar claims to those asserted in Plaintiffs’ Complaint, Apple agrees

23   that it will respond to Plaintiffs’ Complaint before responding to any such substantially similar

24   application developer Complaint, unless otherwise ordered by the Court;

25          WHEREAS, no other time modifications have been requested with respect to the briefing

26   of any motion to dismiss;

27          WHEREAS, this extension will not alter or otherwise impact the date of any event or any

28   deadline already fixed by Court order;

                                                                 STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                         1          ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                       CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 28 Filed 07/03/19 Page 3 of 5


 1          THEREFORE, the parties, through their counsel, hereby stipulate as follows:

 2          1.      Apple’s deadline to respond to the Complaint is August 12, 2019.

 3          2.      Apple shall not respond to any application developer complaint that is substantially

 4   similar to Plaintiffs’ Complaint before responding to Plaintiffs’ Complaint.

 5

 6          IT IS SO STIPULATED.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                              STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                      2          ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                    CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 28 Filed 07/03/19 Page 4 of 5


 1   Dated: July 3, 2019               Respectfully submitted,

 2                                     GIBSON, DUNN & CRUTCHER LLP
                                          Theodore J. Boutrous Jr.
 3                                        Richard J. Doren
                                          Daniel G. Swanson
 4                                        Cynthia E. Richman
                                          Melissa Phan
 5
                                       By: /s/ Richard J. Doren
 6                                        Richard J. Doren
                                          333 South Grand Avenue
 7                                        Los Angeles, CA 90071-3197
                                          Telephone: 213.229.7000
 8
                                       Attorneys for Defendant Apple Inc.
 9

10

11   Dated: July 3, 2019               HAGENS BERMAN SOBOL SHAPIRO LLP
                                         Steve W. Berman
12                                       Robert F. Lopez
                                         Shana E. Scarlett
13
                                       By: /s/ Steve W. Berman
14                                        Steve W. Berman
                                          1301 Second Avenue, Suite 2000
15                                        Seattle, WA 98101
                                          Telephone: 206.623.0594
16

17                                     Attorneys for Plaintiffs Donald R. Cameron and
                                                   Pure Sweat Basketball, Inc.
18

19

20

21

22

23

24

25

26

27

28


                                                  STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                           3         ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                        CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 28 Filed 07/03/19 Page 5 of 5


 1                                ECF SIGNATURE ATTESTATION
 2          In accordance with Local Rule 5-1, the filer of this document hereby attests that the
 3   concurrence of the filing of this document has been obtained from the other signatories hereto.
 4

 5   Dated: July 3, 2019                          GIBSON, DUNN & CRUTCHER LLP
 6                                                By: /s/ Richard J. Doren
                                                     Richard J. Doren
 7
                                                  Attorney for Defendant Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                      4         ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                   CASE NO. 3:19-cv-03074-WHA
